DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 and 30 recite the limitations "the previously collected edema information" and “the control measurement” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. it appears the applicant intended for the claims to depend on claim 28 and not claim 26.
The examiner will proceed as though the claims 29 and 30 depend on claim 28.
Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  it appears the applicant intended for claims 31 and 32 to depend on claim 28 and not claim 26. Appropriate correction is required.
The examiner will proceed as though the claims 31 and 32 depend on claim 28.
Double Patenting within the instant application
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 17 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 28, claim 28 is identical to the combination of claims 15, 16, and 17. Claim 17 depends on claims 16 and 15 and contains all the limitations of claims 16 and 15. Therefore, claim 17 is identical in scope to claim 17. 
Statutory Double Patenting with 16/315,390
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7, 8, 11-13, 15-19, 21, 24-26, 28-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 7, 8, 11-18, 20, and 23-28 of copending Application No. 16/315,390 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding claim 1, claim 1 is identical in scope to claim 1 of the reference application. 
Regarding claim 2, claim 2 is identical to claim 2 of the reference application.
Regarding claim 3, the claim is identical in scope to claim 3 of the reference application.
Regarding claim 4, the claim is identical in scope to claim 4 of the reference application.
Regarding claim 5, the claim is identical in scope to claim 5 of the reference application.
Regarding claim 7, the claim is identical in scope to claim 7 of the reference application.
Regarding claim 8, the claim is identical in scope to claim 8 of the reference application. The reference application lists wavelength ranges in nanometers. Those wavelength ranges are identical to the wavelength ranges named in the instant application claim 8. 
Regarding claim 11, the claim is identical in scope to claim 11 of the reference application.
Regarding claim 12, the claim is identical in scope to claim 12 of the reference application.
Regarding claim 13, the claim is identical in scope to claim 13 of the reference application.
Regarding claim 15, the claim is identical in scope to claim 14 of the reference application.
Regarding claim 16, the claim is identical in scope to claim 15 of the reference application.
Regarding claim 17, the claim is identical in scope to claim 16 of the reference application.
Regarding claim 18, the claim is identical in scope to claim 17 of the reference application.
Regarding claim 19, the claim is identical in scope to claim 18 of the reference application.
Regarding claim 21, the claim is identical in scope to claim 20 of the reference application. The reference application lists wavelength ranges in nanometers. Those wavelength ranges are identical to the wavelength ranges named in the instant application claim 8. 
Regarding claim 24, the claim is identical in scope to claim 23 of the reference application.
Regarding claim 25, the claim is identical in scope to claim 24 of the reference application.
Regarding claim 26, the claim is identical in scope to claim 25 of the reference application.
Regarding claim 28, the claim is identical in scope to claim 26 of the reference application.
Regarding claim 29, the claim is identical in scope to claim 27 of the reference application.
Regarding claim 30, the claim is identical in scope to claim 28 of the reference application.
Regarding claim 31, the claim is identical in scope to claim 29 of the reference application.
Non-statutory Double Patenting with 16/315,390
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 9, 10, 19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 10, 20, 22, and 23 of co-pending Application No. 16/315,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 6, the limitations are found in claim 6 of the reference application.
Regarding claim 9, the limitations are found in claim 9 of the reference application.
Regarding claim 10, the limitations are found in claim 10 of the reference application.
Regarding claim 19, the limitations are found in claim 20 of the reference application.
Regarding claim 21, the limitations are found in claim 22 of the reference application.
Regarding claim 22, the limitations are found in claim 23 of the reference application.
Regarding claim 32, the reference application is silent with respect to the method is performed in at least one of a hospital, nursing home, doctor’s office, outpatient facility, office, assisted living facility, a car, bus, train, airplane, ship, workspace, office, mobile home, mobile clinical facility, or personal residence. 
The examiner takes official notice that is well know a patient is located in one of the above locations. It would be obvious to perform the method of measuring edema in a hospital setting for the purposes of performing proper medical diagnosis in a hospital which is a controlled environment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of copending Application No. 16/315,390 in view of Burns et al. US Patent No. 6,332,091.
Regarding claims 14 and 27, the reference application is silent with respect to  producing a non-imaging spectrograph.
Burns teaches producing a non-imaging spectrograph (Figure 13A).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have producing a non-imaging spectrograph for the purposes of measuring the amount of increased edema by plotting the reflectance vs wavelength compared to a control that has no edema for the purposes of monitoring the patient overtime to see if the condition gets better or worse.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. WO 2018/009670 (cited in IDS).
Regarding claims 1 and 15, Stewart teaches a system for detecting edema in a patient (abstract), the system comprising: 
a light source configured to irradiate a subject's tissue with light; an image detector configured to collect reflected light from the subject's tissue and generate data associated with the reflected light; and a processing device operably connected to the image detector and configured to: receive the data associated with the reflected light, calculate the intensity of the reflected light, and determine whether the subject's tissue exhibits symptoms of edema (paragraph 8; paragraph 22 teaches the reflected data is an image).
Regarding claim 2 and 16, wherein the processing device is further configured to determine a control measurement for a control sample (paragraph 9).
Regarding claim 3 and 17 and 28, wherein the processing device is further configured to: compare the calculated intensity of the reflected light against the control measurement; and determine an edema score for the subject, wherein the edema score represents at least one of whether the subject has edema and a severity of the subject's edema (paragraph 9).
Regarding claim 4 and 18, further comprising at least one filter configured to filter the reflected light (paragraph 10).
Regarding claim 5 and 19, wherein the at least one filter is a tunable filter configured to filter the reflected light a specific wavelength range (paragraph 10).
Regarding claim 6 and 20, wherein the at least one filter is at least one of a liquid crystal tunable filter (LCTF), a Fabry Perot tunable filter, a multi-conjugate crystal tunable filter, and a conformal filter (paragraph 10).
Regarding claim 7, further comprising a plurality of tunable filters (paragraph 11).
Regarding claim 8 and 21, wherein the plurality of tunable filters are configured to filter the reflected light to wavelength ranges of at least one of visible (VIS), near infrared (NIR), visible- near infrared (VIS-NIR), shortwave infrared (SWIR), extended shortwave infrared (eSWIR), near infrared-extended shortwave infrared (NIR-eSWIR), mid-wavelength infrared (MWIR), long-wavelength infrared (LWIR), far-infrared (FIR), infrared (IR), and terahertz radiation (paragraph 11, the wavelength ranges overlap with the above ranges).
Regarding claim 9 and 22, wherein the light source comprises at least one of incandescent lamp, halogen lamp, light emitting diode (LED), chemical laser, solid state laser, organic light emitting diode (OLED), electroluminescent device, fluorescent light, gas discharge lamp, metal halide lamp, xenon arc lamp, induction lamp, an ambient light source, or any combination of these light sources (paragraph 12).
Regarding claim 10 and 23, wherein the image detector comprises at least one of a Si CMOS, Si CCD, Ge CCD, Ge CMOS, InGaAs CCD, InGaAs CMOS, PtSi CCD, PtSi CMOS, HgCdTe CCD, HgCdTe CMOS, InSb CCD, InSb CMOS, CQD CCD, or CQD CMOS (paragraph 13).
Regarding claim 11 and 24, wherein the processor is further configured to fuse intensity data from two or more imaging modalities (paragraph 14).
Regarding claim 12 and 25, wherein the two or more imaging modalities comprise a visible image, a hyperspectral image, a shortwave infrared hyperspectral image, a medium-wavelength infrared hyperspectral image, a long-wavelength infrared hyperspectral image, and combinations thereof (paragraph 14).
Regarding claim 13 and 26, further comprising at least one display device operably connected to the processing device and configured to display one or more images received from the processing device, the one or more images representative of the subject's tissue (paragraph 15).
Regarding claim 14 and 27, wherein the system further comprises optics for producing a non- imaging spectrograph (Figure 7).
Regarding claim 29, further comprising determining, by the processing device, the previously collected edema information (paragraph 78; “the previous edema score form the medical record).
Regarding claim 30, further comprising determining, by the processing device, the control measurement for a control sample (paragraph 9).
Regarding claim 31, further comprising displaying, by at least one display device operably connected to the processing device, one or more images received from the processing device, the one or more images representative of the subject's tissue (paragraph 15).
Regarding claim 32, wherein the method is performed in at least one of a hospital, nursing home, doctor's office, outpatient facility, office, assisted living facility, a car, bus, train, airplane, ship, workspace, office, mobile home, mobile clinical facility, or personal residence (paragraph 44 “lying in their hospital bed”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6332091 teaches measuring the reflectance of as a function of wavelength of light in the IR range to determine edema (Figure 13a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877